                       No. 6:19-cr-00030

                  United States of America,
                          Plaintiﬀ,
                             v.
               Jose Humberto Ramos-Marmol,
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

    On May 15, 2019, defendant was charged by indictment
with being found in the United States after his removal from
this country, in violation of 8 U.S.C. § 1326(a). Doc. 10. De-
fendant entered into a plea agreement, admitting that he was
guilty of that oﬀense and that the § 1326(b)(2) sentencing en-
hancement applies, making the maximum prison term 20
years. Doc. 20; see Almendarez-Torres v. United States, 523 U.S.
224 (1998) (holding that subsection (b)(2) is a sentencing en-
hancement, not an element of a separate oﬀense).
    Defendant consented to have a magistrate judge take his
guilty plea. Doc. 19. At the change-of-plea hearing, the magis-
trate judge misstated the applicable sentencing-enhancement
statute as subsection (b)(1) of § 1326, which authorizes a lesser
penalty than subsection (b)(2). The magistrate judge’s report
(Doc. 24) repeats the mistaken citation in the preamble to its
ﬁndings. At the change-of-plea hearing, however, the magis-
trate judge correctly informed defendant of the maximum 20-
year sentence. And defendant conﬁrmed his understanding of
the indictment and his plea agreement, which correctly recites
the maximum penalty under §1326(b)(2). Given that context,
and upon a complete review of the plea colloquy, the court
ﬁnds that the mistaken citation was harmless and does not af-
fect defendant’s substantial rights. See Fed. R. Crim. P. 11(h).
    Accordingly, the court modiﬁes the preamble to the mag-
istrate judge’s ﬁndings to reﬂect that the admitted sentencing
enhancement arises under § 1326(b)(2) and otherwise accepts
the report’s ﬁndings and recommendation. Defendant’s plea
of guilty is accepted.
   It would have been helpful if the plea agreement had cited
a provision of Rule 11(c)(1) when “stipulat[ing]” that certain
Sentencing Guidelines calculations apply. But the court un-
derstands that stipulation as a Rule 11(c)(1)(C) agreement
and, pursuant to Rule 11(c)(3)(A), defers a decision on accept-
ing the plea agreement until the court has reviewed the
presentence report.
                        So ordered by the court on July 11, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                             -2-
